Per Curiam. This is an appeal from a judgment in appellee’s favor, in an action brought to recover for certain alleged extra work done by appellee in erecting a building for appellant. There is no complaint of any ruling of the court, but the whole effort of counsel is directed to a review of the facts, and to argument that the verdict of the jury should be in favor of appellant. The evidence is directly conflicting on the main question of fact in the case, and it is impossible that this court should determine that conflict with more justice or intelligence than the jury before which the witnesses appeared and testified. We have examined the evidence in the record, and it can not be said that it does not support the conclusion reached. There is doubtless much confusion and uncertainty shown as to the contract and the extras, and some irregularity or lack of correspondence in the copies of the specifications produced by the respective parties, but it was for the jury to reconcile the contradictions and inconsistencies, so far as they could, and to determine from the whole evidence which party was entitled to be believed, and' they having done so, and their conclusions having received the approval of the trial judge, and no error of law appearing in the. record, it is not within the province of the court to interfere with the verdict. The judgment must be affirmed. Judgment affirmed.